Appeal from a judgment of the Supreme Court in favor of defendants for costs, entered in the Sullivan County Clerk’s office on January 30, 1942, upon the verdict of a jury of no cause of action, and from an order denying a motion to set aside the verdict and for a new trial. The action arises out of a collision between the automobiles of the parties which happened on March 1, 1940, at the intersection of the Woodbourne-Grahamsville State highway and the Liberty-Ellenville highway in Sullivan County in the hamlet of Woodbourne. It was undisputed that defendants’ car skidded on the icy road and slid into the plaintiffs’ car. The only point raised on this appeal is that the verdict was against the weight of the evidence. Upon this record a question of fact was presented as to the reasonableness of the speed of defendants’ car as it approached the intersection in view of the icy condition of the roads, which the jury has resolved in defendants’ favor. Judgment and order affirmed, with costs. Hill, P. J., Bliss, Heffernan and Sehenek, JJ., concur.